Title: From John Adams to the President of Congress, 13 July 1781
From: Adams, John,Thaxter, John
To: President of Congress,McKean, Thomas



Amsterdam, 13 July 1781. RC and signature in John Thaxter’s hand PCC, No. 84, III, f. 283–285. LbCAdams Papers. printed: JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 546–549.
John Thaxter wrote this letter during John Adams’ absence at Paris. It contains an English translation of a resolution of the States General dated 28 June that amended their policy of awarding premiums to privateers.
